Citation Nr: 1743039	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for urticaria.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) as due to military sexual trauma (MST).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.H.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2017.  The Board notes that the Veteran's friend, E.H., was also present at the hearing.  A transcript of the hearing is of record.

The Board notes that the Veteran's friend, E.H., testified at the August 2017 Board hearing that the Veteran might not be competent to handle his finances.  The Veteran conceded that he considered E.H. his fiduciary and guardian.  Thus, the Board finds that the RO should send notice to the Veteran and his representative and determine whether he would like to request appointment of a fiduciary, custodian or guardian.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) as due to military sexual trauma (MST) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through counsel that he wished to withdraw all issues on appeal pertaining to entitlement to a disability rating in excess of 60 percent for service-connected urticaria.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 60 percent for service-connected urticaria have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran indicated in August 2017 in writing, via his authorized representative, that he wished to withdraw the appeal for entitlement to a disability rating in excess of 60 percent for service-connected urticaria.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal for entitlement to a disability rating in excess of 60 percent for service-connected urticaria is dismissed.


ORDER

Entitlement to a disability rating in excess of 60 percent for urticaria is dismissed.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD resulting from a MST.  He maintains that while in service, he was sexually assaulted by three individuals at once.  He denies reporting the incident.  Based on a review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the claim.  

Service treatment records show that the Veteran was treated for a sexually transmitted disease in January 1983.  In May 1987, the Veteran was diagnosed with social phobia, but in October 1987, was found to not have a mental disorder.  In March 1988, he was noted to be intoxicated and displaying bizarre behavior.

Further, service personnel records show that up until March 1988, he received good evaluations.  After this date, he was disciplined for indebtedness and disorderly conduct through January 1989.  However, from February 1989 to August 1989, the Veteran was found to show improvement and was recommended for advancement and retention.

VA treatment records show a variety of psychiatric disorder diagnoses to include PTSD, anxiety disorder, not otherwise specified, depressive disorder, not otherwise specified, cocaine dependence in early remission, schizophrenia, schizoaffective disorder, and psychosis, not otherwise specified. 

In July 2013, the Veteran was afforded a VA examination for his acquired psychiatric disorder to include PTSD as due to MST claim.  The examiner noted diagnoses of PTSD, substance dependence in early remission and depressive disorder not otherwise specified.  The examiner said that the Veteran's July 2013 discharge summary from residential PTSD treatment listed a diagnosis of psychosis not otherwise specified, which the examiner did not fully assess as it was beyond the scope of the evaluation.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran met the full criteria for PTSD secondary to exposure to MST.  In addition, the examiner stated that he met the criteria for polysubstance dependence but reported being sober for five months.  The polysubstance dependence was as likely as not related to PTSD as the Veteran indicated that he had used alcohol and drugs as a technique to avoid thinking about the MST event.  He also met the criteria for depressive disorder which was as likely as not related to PTSD.  Overall, PTSD and related symptoms were associated for severe distress and had significantly limited his ability to lead a fulfilling life.

In August 2013, a VA addendum opinion was provided for the July 2013 VA examination.  The examiner opined that the Veteran had provided insufficient information about the date of his sexual assault to determine whether the medical treatment for a sexually transmitted disease, changes in performance evaluations, and behaviors for which he was referred for a mental health evaluation represented behavioral markers associated with sexual assault during service.  

In May 2014, the Veteran's ex-wife, D.W., submitted a statement regarding his claim.  She described how he was afraid of the dark because it terrified him and reminded him of his MST.  She reported that they were not intimate because he felt like she was trying to rape him.  She stated how he did not trust anyone, that he felt that people wanted to kill him and that he was angry a lot with suicidal thoughts.  

In May 2014, the Veteran was afforded another VA examination for his claim.  The examiner found that the Veteran did not have a PTSD diagnosis.  The examiner stated that the Veteran had an unspecified mental disorder and that he was an unreliable historian with multiple inconsistencies in his report of symptoms, history and level of functioning.  He was most closely diagnosed with antisocial personality disorder and cocaine use disorder.  The examiner opined that there were no symptoms associated with his report of MST and that none of his symptoms were related to his military symptoms.  The examiner said that the Veteran's record did not support the occurrence of MST despite his statements that he was raped around 1983 or 1984.  The examiner reasoned that there were no markers in service to support the Veteran's assertion that a stressful event occurred.  There was no report or complaint of rape or any psychiatric symptoms.  His separation examination was negative for problems.  The examiner concluded that while the incident or his report of rape could be sufficient to support a diagnosis under DSM IV to support PTSD, there was no diagnosis of PTSD and the Veteran had multiple inconsistencies in his report of his history, symptoms and level of functioning.  Ultimately, the Veteran's current diagnosis was found to not be related to the Veteran's experiences during the military.   

In February 2016, the Veteran submitted a statement regarding his MST incident.  The Veteran described how in 1981 he was stationed on the U.S.S. Simon Lake ship when three male sailors raped him while he was sleeping.  He reported how they tied his hands behind his back and threatened him with throwing him overboard if he told anyone.  The Veteran was unable to fight them off and feared for his life.  He was ashamed and embarrassed to admit what happened to him and due to this event had lost friendships, relationships and acquaintances.  He became paranoid, not trusting anyone, and did not realize he was suffering from MST until he was told by VA representative years later.    

In August 2017, the Veteran testified at his Board hearing regarding his claim.  The Veteran recounted how he was tied down and sexually assaulted by three people while he was asleep during service.  He said that at the time he did not tell anyone about this assault because his assailants said they would kill him and throw him overboard.  The Veteran refused to go outside for a week because he was scared for his life.  At that time he reported that he started having nightmares, and would drink, take drugs and thought about suicide.  The Veteran said that he later sought treatment at the Houston Mental Health VA where he saw an MST psychiatrist.      

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5) (2016).

A remand is needed in order to provide the Veteran with an additional examination.  The Board has reviewed the medical opinions of record and finds that there is an additional duty to assist by obtaining an additional opinion, to include as due to conflicting evidence regarding current diagnosis and whether the Veteran is diagnosed with PTSD as well as whether he suffered a MST event. 

In addition, the Board notes that in a VA mental exam addendum dated in July 2013, the examiner stated that the Veteran's service connected urticaria worsens his depression.  However, only a minimal rationale for that opinion was provided, and the examiner did not address the severity before and after any such aggravation.  A more complete medial opinion is required for the secondary service connection aspect of this claim.  See 38 C.F.R. § 3.310(b).  

The Veteran's TDIU claim is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record an outstanding VA treatment records.  Specifically ensure that all VA treatment records from the Houston Mental Health VA are included.

2. Thereafter, schedule the Veteran for a VA psychiatric examination in conjunction with his claim for an acquired psychiatric disability.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination, and he or she should indicate on the examination report that such a review was completed.

Based on a review of the record and the findings from clinical evaluation, the examiner should:

 (a) Identify the nature of the Veteran's current psychiatric diagnosis.  If the Veteran does not meet the diagnostic criteria for PTSD, please expressly state so and why such diagnosis is not warranted;

 (b) If a diagnosis of PTSD is appropriate, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has PTSD that is based on an in-service personal assault stressor. 

In formulating the opinion, the examiner is asked to address whether any in-service or post-service markers are indicative of a personal assault, including the Veteran's behavioral changes.  The examiner is advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether the Veteran sustained an in-service personal assault, as he has alleged, even without corroboration of the record.

 (c) If the Veteran does have a current diagnosed psychiatric disorder (other than PTSD), then the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that his diagnosed psychiatric disorder is etiologically related to his period of service, to include his reported military sexual trauma. 

(d)  The examiner should also address whether any currently found psychiatric disorder was either caused or aggravated by the Veteran's service connected urticaria.  If aggravation is found, then, to the extent possible, the physician should attempt to establish a baseline level of severity of the psychiatric disability prior to aggravation by the urticaria, and the level of severity subsequent to the aggravation.
.
The examiner should provide a complete rationale for any opinion provided, and must address all relevant evidence.

 3. Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


